DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
2.	Claims 1-7, 11-16 and 18-22 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of Kesner (US2008/0273785) discloses An emission imaging data processing device comprising: an electronic processor; and a non-transitory storage medium storing instructions readable and executable by the electronic processor to perform a respiratory motion signal generation method (par. [0004]-[0005], [0013]-[0017]; implicit in CT, PET and MRI imaging scanners) including: operating a positron emission tomography (PET) or single photon emission computed tomography (SPECT) imaging device to acquire emission data of an imaging subject in an imaging field of view (FOV) (3D PET images and data are acquired in par. [0015], [0019], [0021]); for each region of an array of regions defined in the imaging FOV, computing an activity position versus time curve from the emission data acquired by the PET or SPECT imaging device (step 12 in fig. 1; step 26 in fig. 2; voxel-specific time activity curves in par. [0022]-[0023]); and generating at least one respiratory motion signal by combining the activity position versus time curves of at least a sub-set of the regions of the array of regions after frequency-selective filtering of the activity position versus time curves to select content in a respiratory frequency band (“Voxel time-activity 26 information contained in v1 . . . vn 24 may have unwanted frequencies filtered out using frequency filters. For example, when methods are being used for respiratory gating, non respiratory frequencies (less than 2 seconds and greater than 15 seconds) can be filtered out or attenuated in the time-activity signals” in par. [0024]).  However, the prior art on record does not teach wherein the computing of the activity position versus time curve from the emission data acquired by the PET or SPECT imaging device includes: generating an activity map of the region for successive time intervals from the emission data acquired by the PET or SPECT imaging device; and computing values of a statistical activity position descriptor for the activity maps of the region for the successive time intervals; and wherein the statistical activity position descriptor includes a position of the centroid of the activity map along a transverse direction parallel with an axial anatomical axis (z) of the imaging subject, and/or a minimum distance of the centroid of the activity map from an axial anatomical axis (z) of the imaging subject as required in independent claim 1 and corresponding limitations of independent claims 14 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667